NUMBER 13-20-00197-CR

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


OSCAR G. HERNANDEZ,                                                           Appellant,

                                              v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 226th District Court
                           of Bexar County, Texas.


                                          ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       Before the Court are appellant's motion for free copy of appellate record, motion

for pro se access to the appellate record, and motion for extension to time to file a pro se

brief. Appellant's counsel filed an Anders brief, and appellant has been unable to examine

the record in order to file a pro se brief.

       Accordingly, the motions for pro se access to the appellate record and for a free
copy of the record are GRANTED, and it is hereby ORDERED the trial court ensure that

appellant has the opportunity to fully examine the appellate record on or before fifteen

(15) days from the date this order issues, and it is FURTHER ORDERED the trial court

notify this Court as to the date upon which the appellate record was made available to

appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, appellant’s motion for extension of time to file a pro se brief is

GRANTED, and appellant shall have thirty (30) days from the day the free appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
12th day of May, 2021.




                                              2